Affirmed and Memorandum Opinion filed June 26, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00685-CR

                 DEMETRIUS KOCHEE DANIELS, Appellant

                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1364037

                  MEMORANDUM                       OPINION


      Appellant Demetrius Kochee Daniels appeals his conviction for evading
arrest or detention with a vehicle, asserting that the evidence is legally insufficient
to prove that he intentionally fled from a law enforcement officer he knew was
attempting to arrest or detain him. We affirm.

                                   BACKGROUND

      On June 11, 2012, a black Bentley and its keys were stolen from an
automotive shop where it had been left by the owner for repair to the air
conditioning system.

      Approximately four months later, on October 3, 2012, Officer Frank Medina
of the Houston Police Department was working as a private security officer for an
apartment complex in Southeast Houston. Medina first noticed a man walking in
the parking lot of the apartment complex that he had not seen previously in the
complex. This man was later identified as appellant. Next he noticed a Bentley
parked in the apartment parking lot with temporary paper license plates. Medina
called Sergeant Robert Ruiz of the Houston Police Department, and asked him to
run the paper tag through the computer because he had not seen the Bentley parked
in that apartment complex. The computer search revealed that the paper tag was
not valid. Medina checked the Vehicle Identification Number and learned from
Ruiz that the car had been reported stolen. Medina asked Ruiz to respond to the
apartment complex and aid in the investigation because Medina was in his personal
vehicle, not a marked patrol car.

      Before Ruiz arrived, Medina saw appellant unlock the Bentley, get into the
driver’s seat, and drive away. Medina followed the Bentley from a distance out of
the parking lot. When Ruiz arrived in his patrol car, Medina pointed out the
Bentley to Ruiz. Ruiz was able to identify the vehicle because appellant
accelerated when the patrol car arrived. Ruiz made a U-turn to pursue the Bentley
and turned on his emergency lights and siren.

      Sergeant Ruiz testified that he responded to Medina’s call in his marked
patrol car. As he drove toward the apartment complex he saw the Bentley turning
onto a residential street at a high rate of speed. Ruiz made a U-turn to pursue the
vehicle and activated his emergency lights and siren “to catch up.” While Ruiz was
pursuing the vehicle, one other patrol unit arrived to aid in the pursuit. The

                                        2
additional patrol car also activated its emergency lights and siren. Ruiz saw the
Bentley run three stop signs in the residential neighborhood before it entered the
Gulf Freeway. Ruiz was driving between 60 and 80 miles per hour in an effort to
catch up, but was unable to do so. After the Bentley entered the freeway, Ruiz was
unable to maneuver around traffic to stop the vehicle. Ruiz directed two other
patrol cars to different routes in an effort to catch up, but eventually terminated the
pursuit for bystander safety reasons. Ruiz estimated the pursuit took approximately
two to three minutes and covered three to four miles.

      Through a subsequent investigation, Ruiz learned that the vehicle was still
listed as stolen, and learned appellant’s identity and address. When officers arrived
at the address to execute an arrest warrant, appellant attempted to evade arrest and
climbed out of a window. Appellant fled on foot, but was eventually apprehended.
After arresting appellant, officers searched the residence, and discovered the
Bentley parked behind the house.

      Appellant’s girlfriend, Deshana Myers, testified to a different version of
events. Myers testified that she was the owner and driver of the Bentley on the day
of the pursuit. She drove appellant to the apartment complex to pick up pain
medication from a friend. Myers stepped out of the vehicle to smoke a cigarette;
when appellant returned, they drove away. She saw Ruiz’s patrol car, but did not
see emergency lights or hear a siren. Myers was driving approximately 80 miles
per hour because she was late to pick up her daughter from cheerleading practice.
Myers testified that she purchased the vehicle from an individual named Jimmy
Valdero for $15,000. Myers produced a bill of sale and receipts to the prosecutor,
but those items were not introduced into evidence.

      Appellant was convicted of evading arrest or detention with a motor vehicle.
After pleading true to two prior convictions, appellant was sentenced to

                                          3
confinement for 40 years in prison. In a single issue on appeal appellant challenges
the sufficiency of the evidence demonstrating that he intentionally fled from a law
enforcement officer he knew was attempting to arrest or detain him.

                               STANDARD OF REVIEW

       When reviewing the sufficiency of the evidence, we view all of the evidence
in the light most favorable to the verdict and determine whether, based on that
evidence and any reasonable inferences from it, any rational fact finder could have
found the elements of the offense beyond a reasonable doubt. Gear v. State, 340
S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307,
318–19 (1979)). The jury is the exclusive judge of the credibility of witnesses and
the weight of the evidence. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010). We defer to the jury’s responsibility to fairly resolve conflicts in the
evidence, and we draw all reasonable inferences from the evidence in favor of the
verdict. Id.

                                     ANALYSIS

       To hold that evidence is legally sufficient to sustain a conviction for evading
arrest or detention with a vehicle, the evidence must demonstrate that appellant,
while using a vehicle, intentionally fled from a person he knew to be a peace
officer attempting lawfully to arrest or detain him. Redwine v. State, 305 S.W.3d
360, 362 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d); Tex. Penal Code
Ann. § 38.04 (West Supp. 2013). A person violates Section 38.04 only if he knows
a police officer is attempting to arrest him but nevertheless refuses to yield to a
police show of authority. Redwine, 305 S.W.3d at 362.

       Appellant argues that the limited distance and duration of the police chase is
evidence supporting his claim that he did not know he was being pursued by law


                                          4
enforcement officers. Specifically, appellant argues that Ruiz, the only pursuing
officer to testify, testified that he was unable to get close enough to the fleeing
vehicle to identify the driver at the time of the pursuit. Appellant infers from this
testimony that Ruiz, in his patrol vehicle with activated lights and siren, was not
close enough to appellant for appellant to know he was being pursued by law
enforcement officers.

       Appellant cites Griego v. State, 345 S.W.3d 742 (Tex. App.—Amarillo
2011, no pet.), and Redwine v. State, 305 S.W.3d at 360, in support of his argument
that he was unaware the officer was attempting to arrest him. The facts presented
in each of these cases are distinguishable from the facts of this case in that in
Griego the duration of the pursuit was so short the appellant could not have known
he was being pursued, and in Redwine, the officers did not activate their
emergency lights and siren.

       In Griego, two officers were on their way to a house with their lights and
sirens activated in response to a report of illegal activity when the officers met the
defendant traveling the opposite direction in a vehicle matching the suspect’s car.
345 S.W.3d at 746. The officers turned around at a bend in the road and followed
the defendant for approximately 17 seconds to a residential driveway. Id. at 747–
48. As the officers pulled up to the residence, the defendant got out of the car, and
walked toward the residence, at which time the officers ordered him to stop. Id. at
747. When the defendant did not comply, an officer used a taser to subdue him. Id.
The court in Griego concluded that the evidence was not sufficient to show the
defendant knew before getting out of his car that the officers were attempting to
arrest him. Id. at 752–53. However, the court concluded that the defendant knew or
should have known that officers were trying to arrest him after they ordered him to
stop. Id. at 755.

                                          5
      In Redwine, the defendant was driving on a rural road when he encountered
a patrol car driving in the opposite direction. 305 S.W.3d at 361. The officers in the
patrol car decided to turn around and pursue the defendant for driving too near the
center of the road, but the officers never activated their emergency lights and siren.
Id. The officers followed the defendant’s vehicle onto a dirt driveway where they
found the vehicle unoccupied. Id. at 362. They exited the patrol car and shouted,
“Sheriff!” Id. The defendant eventually returned on foot to his vehicle where he
was arrested. Id. This court concluded the evidence was legally insufficient to
support the conviction for evading arrest with a vehicle because there was no
evidence that appellant evaded arrest while he was in his vehicle. Id. at 362, 368.

      By contrast, in this case, Ruiz was traveling toward appellant when he made
a U-turn and activated his lights and siren. Prior to the U-turn and activation of
lights and siren, appellant had been driving at a normal rate of speed. Appellant
accelerated and turned onto a side street as Ruiz made the U-turn and activated his
lights and siren. Ruiz and two other officers in a patrol car, each with activated
lights and sirens, pursued appellant through a residential neighborhood at speeds in
excess of 60 miles per hour. Ruiz explained, “Traffic was heavy and I had to go in
and out of traffic to try to catch up to the vehicle. The Bentley was moving very
fast.” Appellant did not stop the vehicle while being pursued by patrol cars using
emergency lights and sirens.

      Speed, distance, and duration of pursuit may be factors in considering
whether a defendant intentionally fled. Griego, 345 S.W.3d at 751. In this case,
appellant was driving through a residential area at speeds in excess of 60 miles per
hour. Although the distance and duration of pursuit were relatively short, Ruiz
explained that he terminated the pursuit due to the volume of heavy traffic and
desire for bystander safety. A rational trier of fact could consider the speed at

                                          6
which appellant was driving in addition to the facts that he increased his speed
after the U-turn, ran three stop signs, and was pursued by more than one patrol car
for three to four miles through a residential area, in determining whether appellant
fled from a person he knew to be a police officer attempting to lawfully arrest or
detain him. See Tex. Penal Code § 38.04.

      Viewing the evidence in the light most favorable to the verdict, and drawing
reasonable inferences therefrom, a rational jury could have determined beyond a
reasonable doubt that appellant knew while he was driving the vehicle that a peace
officer was attempting to lawfully arrest or detain him. See Jackson, 443 U.S. at
319. We overrule appellant’s sole issue and affirm the trial court’s judgment.




                                       /s/       William J. Boyce
                                                 Justice



Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             7